
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.9


October 3, 2001

Harry H. Nick
c/o Seneca Investment Group, L.L.C.
6106 MacArthur Boulevard
Bethesda, MD 20816

Re: Consulting Services

Dear Harry:

        This letter (the "Agreement") confirms the terms and conditions under
which you have agreed to perform consulting services for The Mills Corporation
and its affiliates (collectively, the "Company").

        1.    Scope of Work.    Under this Agreement, you will provide
consulting services to the Company with respect to such real estate and other
transactions as may be assigned to you from time to time. We envision that in
some instances you will take a primary role in negotiating business deals on
behalf of the Company. In other instances, your role will be more secondary in
nature, consisting primarily of reviewing drafts of transaction documents and
advising the Company on business terms, strategies, etc. We envision that the
services you perform on behalf of the Company will require, on average,
approximately 25% of normal business hours. In performing your services under
this Agreement, you will, of course, be interacting with various business
executives and attorneys of the Company. Your services should be coordinated
with Kenneth R. Parent, the Company's Executive Vice President and Chief
Financial Officer, and he will assist you in prioritizing the various projects
that may be assigned to you from time to time.

        2.    Term.    The term of this Agreement shall be for seventeen
(17) months, beginning as of August 1, 2001. At the conclusion of the term, we
will meet to explore whether an extension of the term of this agreement will be
mutually acceptable. Either party may terminate this Agreement for its own
convenience at any time, with or without cause, by giving thirty (30) days
written notice to the other party.

        3.    Independent Contractor Relationship.    You will be an independent
contractor and not an employee of the Company. Neither you nor the Company shall
represent directly or indirectly that you have authority to bind the Company, or
to incur any liabilities or obligations of any kind in the name of or on behalf
of the Company. You shall not assign or subcontract any of your obligations
hereunder without prior written consent of the Company.

        4.    Payment for Services.    The Company will pay you for services
rendered pursuant to this Agreement a fee (the "Fee") which shall be calculated
and payable as follows:

        (a)  The Company shall pay you a monthly guaranteed draw (the "Draw"),
payable on the first business day of each month, in the amount of $15,000 per
payment with respect to services performed during the preceding month.

        (b)  The Company also shall pay you a success fee (the "Success Fee"),
in an amount to be determined by mutual agreement upon based on the completion
of projects that have occurred on or before December 31st of the applicable
year. Early termination of this Agreement by either party shall not be deemed to
constitute a waiver or release with respect to any Success Fees that has been
earned prior to such termination.

--------------------------------------------------------------------------------

Fees payable pursuant to this Agreement will be in addition to, and not in lieu
of, fees that you earn in your capacity as a director of the Company.

        5.    Expense Reimbursement.    The Company will reimburse you for
reasonable and pre-authorized travel expenses for purposes of face-to-face
client meetings. Such reimbursement shall be made in accordance with and subject
to the Company's standard policies concerning reimbursable expenses.

        6.    Tax Treatment.    You and the Company agree that the Company will
treat you as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. As an independent
contractor, you acknowledge that you will not be entitled to receive
unemployment benefits in the event this Agreement terminates, or workers'
compensation benefits in the event that you are injured in any manner while
performing obligations under this Agreement. You will be solely responsible to
pay any and all local, state, and/or federal income, and social security and
unemployment taxes. The Company will provide you with a Form 1099 to the extent
required by law.

        7.    Changes.    This Agreement shall not be changed, modified,
supplemented or amended except by express written agreement signed by you and
the Company.

        8.    Burden and Benefit.    This Agreement shall be binding upon, and
shall inure to the benefit of, the Company, its successors and assigns, and you,
and your heirs. The Company shall have the right to assign its rights hereunder
to any successor in interest, whether by merger, consolidation, sale of assets,
or otherwise.

        9.    No Waiver.    The failure of either party to execute a right or to
require performance by the other party of any part of this Agreement shall not
affect the full right to exercise such right or to require such performance at
any time thereafter, nor shall the waiver by either party of a breach of any
provision of this Agreement constitute a waiver of any later breach of the same
or any other provision.

        10.    Complete Agreement.    This Agreement is the complete and
exclusive statement of the Agreement between the parties and supersedes any and
all prior or contemporaneous representations, communications and contractual
agreements relating to the subject matter of this Agreement, whether written or
oral.

        11.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to the conflict of laws provisions thereof.

        12.    Severability.    The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any one or
more of the other provisions hereof.

        13.    Notices.    All notices, demands, requests or other instruments
which may be or are required to be given hereunder shall be in writing and sent
to you or the Company to the addresses set forth in this Article, by hand
delivery, via facsimile, certified mail-return receipt requested, or via
overnight courier, and shall be deemed sufficient notice and demand in any case
arising under this Agreement. Each party may give notice to the other party of a
change of its address for the purposes of giving notice under this paragraph
which thereafter, until changed by a like notice, shall be the address of such
party for all purposes of this Agreement.

Client:   The Mills Corporation
Attn.: General Counsel
1300 Wilson Blvd.
Suite 400

2

--------------------------------------------------------------------------------

    Arlington, VA 22209
Telephone: 703-526-5155
Facsimile: 703-526-5298
Consultant:
 
Harry H. Nick
c/o Seneca Investment Group, L.L.C.
6106 MacArthur Boulevard
Bethesda, MD 20816
Telephone: 301-320-0420
Facsimile: 301-320-4215

        Please confirm your agreement to the foregoing matters by signing and
returning a copy of this letter. We look forward to working with you.

    Very truly yours,
 
 
THE MILLS CORPORATION
 
 
By:
/s/  LAURENCE C. SIEGEL      

--------------------------------------------------------------------------------

Laurence C. Siegel
Chairman and Chief Executive Officer
CONFIRMED AND AGREED:
 
/s/  HARRY H. NICK      

--------------------------------------------------------------------------------

Harry H. Nick
 

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.9

